Citation Nr: 0001299	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by a stomach disability.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by frequent urination.

5.  Entitlement to service connection for a cardiovascular 
disability, including chest pains and a heart murmur.

6.  Entitlement to service connection a right knee 
disability.

7.  Entitlement to service connection for a bilateral leg 
disability.

8.  Entitlement to a compensable evaluation for hypertension.

9.  Entitlement to a compensable evaluation for tinnitus.

10.  Entitlement to a compensable evaluation for a status 
post right tympanoplasty with hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran retired from active duty in September 1996 after 
over 20 years of active service.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).

In September 1997, the RO issued a rating decision it which 
it addressed 15 issues.  A timely notice of disagreement to 
this rating decision was received in March 1998.  A statement 
of the case was issued by the RO in May 1998.  In May 1998, 
the veteran filed a substantive appeal.  At this time, the 
veteran noted specific disagreement with a limited number of 
the issues addressed by the RO in the May 1998 statement of 
the case.  Those issues are cited above and are the sole 
issues before the Board at this time.

In a November 1999 statement, the veteran appears to be 
raising additional claims other than those issues cited 
above, though this is not clear.  However, the Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 1991).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
The RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  If possible, the veteran should avoid the 
filing of additional claims before the full adjudication of 
his existing claims before the Board to avoid any delay in 
the prompt adjudication of the veteran's case.  In any event, 
no other issue is before the Board at this time.


REMAND

In a statement received in November 1999, the veteran 
requested a hearing before a Member of the Board at the RO.  
In an attached document, it appears that the veteran does not 
wish to travel, but believes that he must have a hearing 
before the Board.  Accordingly, in order to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a before a Member of the 
Board in Los Angles, California, in the 
order that this request was received.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












